Citation Nr: 0428852	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  94-18 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a scar on the face and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for 
denied service connection for an acquired psychiatric 
disorder, then characterized as memory loss, and granted 
service connection for a scar on the right side of the face 
and neck.  The veteran filed a Notice Of Disagreement in May 
1994.  The RO issued a Statement Of the Case and received the 
veteran's substantive appeal in May 1994.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected scar of the face 
and neck, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

These matters were previously before the Board in November 
1998, at which time the Board remanded the matter to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.  

Additionally, the Board notes that the veteran testified at a 
hearing at the RO in September 1994, and at a videoconference 
hearing before the undersigned Veterans Law Judge in July 
2004.  Transcripts of the hearings are associated with the 
veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board's initial review of the claims file discloses that 
additional development of the claim on appeal is warranted.  

With respect to the claim for service connection for an 
acquired psychiatric disorder, the Board notes that the issue 
was previously before the Board in November 1998.  At such 
time, the Board noted that the evidence revealed multiple 
diagnoses of psychiatric disorders, to include an adjustment 
disorder with depressed mood, anxiety, depression, and 
schizophrenia.  The Board remanded the matter to the RO with 
instructions to obtain the veteran's Social Security 
disability determination records and afford the veteran a VA 
examination.  

Social Security Administration records have since been 
associated with the veteran's claims file.  They reflect that 
the veteran is considered "disabled" since January 1991 for 
depression.  Include among the records is a December 1992 VA 
examination.  The VA examination report shows a diagnosis of 
adjustment disorder, depressed mood, with complaints of 
memory loss.  

An April 1993 mental status evaluation by Ray L. Huff, Ph.D. 
noted that the veteran had emotional problems since 
witnessing an accidental drowning when he was eight years 
old.  Following examination, the diagnosis was major 
depression, recurrent, in partial remission.  

A June 1994 evaluation by Scott Haas, Ph.D. included multiple 
psychological tests.  The test results were consistent with a 
profile of dysthymia and undersocialization.  The veteran had 
antisocial features to his personality that limited him from 
relating to others, functioning independently and developing 
insight.   

A March 1998 disability evaluation by Al B. Harley, Jr. 
included a diagnosis of schizophrenic reaction.  The examiner 
noted that the veteran was delusional, had hallucinations, 
and was generally lacking in insight.  

Treatment records from the Santee Waterree Mental Health 
clinic in 2002 and 2003 show treatment for depression.  

It appears that the veteran was scheduled to undergo VA 
examinations in April and July 2003.  However, he failed to 
report as scheduled.  During the videoconference hearing in 
July 2004, the veteran expressed his willingness to report 
for a VA examination.  Additionally, the veteran demonstrated 
that he had "good cause" for failing to attend prior VA 
examinations.  38 C.F.R. § 3.655.  

Accordingly, upon remand, the Board finds that the veteran 
should be afforded a comprehensive VA examination for 
purposes of determining the nature, extent, and likely 
etiology of any found psychiatric disorder.  The Board finds 
that such opinion is needed to adequately adjudicate the 
claim on appeal.  See 38 U.S.C.A. § 5103A.  The veteran is 
again reminded of the importance of attending the VA 
examination.  

The Board similarly finds that the veteran should be afforded 
another opportunity to attend a VA examination of his 
service-connected scar disability.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Hence, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:  

1.  The  RO should arrange for the 
veteran to undergo VA psychiatric and 
dermatology examinations at an 
appropriate VA medical facility.  Notice 
of the examination should be provided to 
the veteran and his service 
representative.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings reported in detail.  

Psychiatric Examination:  Based on 
examination of the veteran and  review of 
his pertinent history, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether, 
with respect to each current acquired 
psychiatric disorder diagnosed, such 
disability is, at least as likely as not 
the result of injury or disease incurred 
or aggravated in active military service.  
In providing the requested opinion, the 
examiner should review and comment upon 
other psychiatric diagnoses of record.  
If psychosis is diagnosed, the examiner 
should opine whether such was manifested 
to a compensable degree in the one-year 
period following service.  

Scar Examination:  The examiner(s) should 
state whether the veteran's service-
connected scar is moderately disfiguring, 
severely disfiguring (especially if 
producing a marked and unsightly 
deformity of the eyelids, lips, or 
auricles), or whether it produces a 
completely or exceptionally repugnant 
deformity of one side of the face or 
marked or repugnant bilateral 
disfigurement.  The examiner(s) also 
should state whether this scar results in 
one characteristic of disfigurement; 
whether it results in visible or palpable 
tissue loss and either gross distortion 
or asymmetry of one feature or paired set 
of features or with two or three 
characteristics of disfigurement; whether 
it results in visible or palpable tissue 
loss and either gross distortion or 
asymmetry of two features or paired sets 
of features, or with four or five 
characteristics of disfigurement; or 
whether it results in visible or palpable 
tissue loss and either gross distortion 
or asymmetry of three or more features or 
paired sets of features or with six or 
more characteristics of disfigurement.  
(NOTE: The 8 characteristics of 
disfigurement are: (i) a scar 5 or more 
inches (13 or more centimeters (cm.)) in 
length; (ii) a scar at least 1/4 inch (0.6 
cm.) wide at the widest part; (iii) 
surface contour of a scar elevated or 
depressed on palpation; (iv) scar 
adherent to underlying tissue; (v) skin 
hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); 
(vi) skin texture abnormal in an area 
exceeding 6 square inches (39 sq. cm.); 
(vii) underlying soft tissue missing in 
an area exceeding 6 square inches (39 sq. 
cm.); (viii) skin indurated and 
inflexible in an area exceeding 6 square 
inches (39 sq. cm.)).  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.  

2.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claims of 
service connection for an acquired 
psychiatric disorder and entitlement to 
an initial ratings in excess of 10 
percent for a scar of the face and neck 
(to include consideration of "staged 
ratings" and the former and revised 
criteria for evaluating scars).  These 
claims should be evaluated in light of 
all pertinent legal authority and the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



